An application for discontinuance of a public highway reached, by appeal, the circuit court of Livingston county. On motion to dismiss it was there held that the provisions of the statute (Act No. 283, Pub. Acts 1909; 1 Comp. Laws 1915, § 4287et seq.; as to subsequent modification of title, see 1 Comp. Laws 1929, § 3916) relating to the discontinuance of highways are unconstitutional because such provisions are not within the title of the act as passed by the legislature, and in this regard are in violation of article 5, § 21, Michigan Constitution. As against this same objection we have heretofore held that the title of the act is sufficient and the assailed provisions valid. Houston v. Jewett, 248 Mich. 587. It should be noted that decision of this case in the circuit court was rendered prior to our decision in the Houston Case.
The order dismissing the appeal is set aside, and the case remanded to the circuit court for further proceedings therein. Costs to appellants.
McDONALD, C.J., and WEADOCK, POTTER, SHARPE, FEAD, WIEST, and BUTZEL, JJ., concurred. *Page 693